FILED

JUN 1 2 2019
Mark C. McCartt, Clerk

IN THE UNITED STATES DISTRICT COURT US. DISTRICT GOURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,

Plaintiff,
V.

CHRISTOPHER R. PARKS,
GARY ROBERT LEE,
JERRY MAY KEEPERS,
KRISHNA BALARAMA
PARCHURI,

Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

THE GRAND JURY CHARGES:

Case No. 18-CR-251-CVE

SUPERSEDING INDICTMENT
[COUNT 1: 18 U.S.C. §§ 371 and 2

— Conspiracy to Offer and Pay, and
Solicit and Receive Health Care
Kickbacks;

COUNTS 2 through 24: 42 U.S.C.
1320a-7b(b)(1)(A) — Soliciting and
Receiving Health Care Kickback;
COUNT 25: 18 U.S.C. § 1349

— Conspiring to Commit Health Care
Fraud;

COUNTS 26 through 32: 42 U.S.C. §
1320a-7b(b)(1)(A) — Soliciting and
Receiving Health Care Kickback;
COUNT 33: 18 U.S.C. § 1518 —
Obstruction of Criminal Investigations
of Health Care Offense;

Forfeiture Allegation: 18 U.S.C. §
982(a)(7), 18 U.S.C. § 981(a)(1)(C),
and 28 U.S.C. § 2461(c) — Health Care
Forfeiture]

COUNT ONE

[18 U.S.C. §§ 371 and 2]

THE CONSPIRACY AND ITS OBJECT

1. From in or about November 2012 to the date of this Superseding Indictment,

in the Northern District of Oklahoma and elsewhere, the defendants, CHRISTOPHER R.

PARKS (“PARKS”), GARY ROBERT LEE (“LEE”), JERRY MAY KEEPERS

(“KEEPERS”), and KRISHNA BALARAMA PARCHURI (“PARCHURI”), did

knowingly and willfully conspire, confederate, and agree with each other and others,
known and unknown to the Grand Jury (collectively “the Conspirators”), to commit certain

offenses against the United States, that is,

a.

2.

to violate Title 42, United States Code, Section 1320a-7b(b)(2)(A), by
knowingly and willfully offering and paying remuneration, including
kickbacks and bribes, directly and indirectly, overtly and covertly, in cash
and in kind, to physicians to induce the physicians to refer individuals to
pharmacies operated and controlled by PARKS and LEE for the furnishing
of items and services for which payment may be made in whole and in part
under a Federal health care program, as described below.

to violate Title 42, United States Code, Section 1320-7b(b)(1) by knowingly
and willfully soliciting and receiving remuneration, specifically, kickbacks
and bribes, directly and indirectly, overtly and covertly, in cash and in kind,
in return for referring individuals to pharmacies operated and controlled by
PARKS and LEE for the furnishing of items and services for which payment
may be made in whole and in part under a Federal health care program, as
described below.

THE PURPOSE OF THE CONSPIRACY

The purpose of the Conspiracy was to unlawfully enrich the Conspirators,

including PARKS, LEE, KEEPERS, and PARCHURI at the expense of the United States

Treasury and private insurers, through the corrupt practice of bribing physicians to write

prescriptions for expensive compounded drugs and to submit those prescriptions to

pharmacies controlled and operated by PARKS and LEE, thereby enabling the

2
Conspirators to submit large claims for payment of the costly prescriptions to various
_ Federal health care programs and private insurers, and to divide among the Conspirators
the profits from the federally-paid and insurance-paid claims.
MANNER AND MEANS OF THE CONSPIRACY

The Conspirators used the following manner and means to achieve the object of the

Conspiracy:
Compounded Drugs Compared to Standard, FDA-Approved Drugs

3. “Compounding” a prescription was a practice in which a licensed pharmacist
or licensed physician combined, mixed or altered ingredients of a drug or multiple drugs
to create a drug tailored to the needs of an individual patient where standard medications,
approved by the United States Food and Drug Administration (“FDA”) were unsuitable
due to patient allergies, intolerance to method of administration, or other uncommon
factors. Compounded medications were prescribed and mixed for specific patients with
particular needs; they were not to be mixed and marketed in bulk quantities. Compounded
drugs were not FDA-approved. That is, the FDA did not verify the safety, potency,
effectiveness or manufacturing quality of compounded drugs.

4. Compounded drugs were often far more expensive than drugs approved by
the FDA for the treatment of the same physical condition and were commonly reimbursed

by Federal health care programs and private insurance companies at a far higher rate than

FDA-approved drugs.
PARKS Establishes a Practice of Bribing Physicians
for Compounded Drug Prescriptions

5. Prior to November 2012, PARKS was associated with a pharmacy, Select
RX, located in Tulsa, Oklahoma, that offered prescription compounding services to its
customers. PARKS had a professional background in legal services and did not hold any
medical or pharmacy license. PARKS solicited business for Select RX from physicians
and medical professionals.

6. In or about November 2012, PARKS began to market Select RX to area
| physicians as a place to submit compounded drug prescriptions. PARKS caused kickbacks
to be paid to physicians for the purpose of inducing them to write compounded drug
prescriptions and submit them to Select RX on behalf of their patients.

PARKS and LEE Join Forces to Bribe Physicians for
Compounded Drug Prescriptions

7. LEE was a medical doctor licensed in the State of Oklahoma.

8. From in or about the fall of 2012, PARKS and LEE conjointly began to
acquire, own, control, and operate pharmacies through which they could market
compounding services, including:

a. OK Compounding, LLC, of Skiatook, Oklahoma
(“OK Compounding”);

b. One Stop RX, LLC, of Tulsa, Oklahoma
(“One Stop”);

c. NBJ Pharmacy, LLC, of Houston, Texas
(“NBJ”); and

d. Airport McKay Pharmacy of Houston, Texas
(“Airport McKay”).
(Collectively “the Pharmacies”).

9. Through the payment of bribes and kickbacks, the Conspirators corruptly
recruited physicians to write prescriptions for compounded drugs and to submit those
prescriptions to the Pharmacies for fulfillment, just as PARKS had done while working on
behalf of Select RX.

10. To facilitate the submission of compounded drug prescriptions to the
Pharmacies, the Conspirators provided pre-printed prescription pads to physicians. The
pads contained a selection of compounding formulas so that a physician could simply check
a box to indicate a preferred formula. In addition, the pads bore the facsimile numbers of
the Pharmacies so that the physician’s staff would easily know where to submit the
prescription.

11. Instead of providing compounded pain medication prescriptions directly to
their patients, who would then be free to select a pharmacy, the bribed physicians sent the
prescriptions directly to the Pharmacies.

The Conspirators Disguise the Bribes and Kickbacks

12. In order to disguise the bribe and kickback payments to physicians, the
Conspirators created sham business arrangements with physicians to promote the
appearance that the Pharmacies were paying the physicians for legitimate services, rather
than for prescribing and referring compounded drug prescriptions.

13. The sham business arrangements took several forms including, but not

limited to, the following:
a. Contracts between the Pharmacies and physicians who purportedly
provided “Medical Director” or “Consulting Physician” services to the Pharmacies
in exchange for payments at designated rates. The alleged services included
reviewing charts, participating in meetings with the Pharmacies, developing
policies, and answering clinical questions for the Pharmacies’ staff and treating
physicians. Some physicians provided time logs purporting to substantiate the
services they provided. In actuality, the physicians did not provide to the
Pharmacies any services other than writing compounded drug prescriptions and
submitting them to the Pharmacies.

b. Limited liability companies (“LLCs”) owned and operated by the
Pharmacies and physicians or by Marketing Companies and physicians, who
submitted compounded drug prescriptions to the Pharmacies. After the Pharmacies
received payments for the prescriptions, the Conspirators transferred the profits to
the LLCs for division among the physicians and the Pharmacies.

c. Recruitment of physicians as “Medical Directors” for a bogus medical
study purportedly conducted by R.U., an institution of higher education known to
the Grand Jury. In actuality, the physicians performed no work in furtherance of
any medical study because no legitimate study existed, as the Conspirators well
knew. Nonetheless, the Conspirators paid those physicians for writing compounded
drug prescriptions and submitting them to the Pharmacies.

d. Even after bribes and kickbacks ceased to be paid to physicians, the

Conspirators continued to conceal the true nature of the payments.

6
Dr. Jerry Keepers
14. KEEPERS was a medical doctor, licensed in the States of Oklahoma and

Texas, who maintained a pain clinic practice in Friendswood, Beaumont and Humble,
Texas. In addition to his practice in Texas, KEEPERS established a clinic in Tulsa,
Oklahoma, in or about November 2012.

15. From in or about November 2012, PARKS caused bribes and kickbacks to
be paid in the approximate amount of $25,000 per month to Keepers. In exchange,
KEEPERS wrote compounded drug prescriptions for his patients and submitted them to
Select RX and NBJ.

16. From in or about January 2013, as PARKS and LEE established additional
Pharmacies, KEEPERS continued sending his compounded drug prescriptions to the
Pharmacies in exchange for bribes and kickbacks from the Pharmacies in approximate
amounts between $4,000 to $25,000 a month.

17. In an effort to disguise the bribe and kickback payments, KEEPERS
represented that he had been hired by OK Compounding as a National Spokesperson or
Medical Director or National Marketing Director. However, KEEPERS never provided
any National Spokesperson or Medical Director or National Marketing Director services
for OK Compounding. The only service provided by KEEPERS was sending all of his
compounded drug prescriptions to the Pharmacies.

18. As part of the fraudulent concealment of his true relationship to the
Pharmacies, KEEPERS executed a “Standing Order” form that allowed OK Compounding

to change his prescriptions at the pharmacy. Ifa prescription written by KEEPERS would
7
not be reimbursed by TRICARE, Medicare, and the FECA Program, then OK
Compounding could fill the prescription with a formula that would be reimbursed without
consulting KEEPERS.

19. The Conspirators continued to pay bribes and kickbacks to physicians,
including KEEPERS, in exchange for their compounded drug prescriptions through in or
about October 2015. During the duration of the payments, PARKS and LEE made the
bribe and kickback payments through several checking accounts they controlled. Those
checking accounts included OK Compounding, LLC, OK Compounding Management,
LLC, and Pharmacy Consulting, LLC.

Dr. Krishna Parchuri

20. PARCHURI was a doctor of osteopathic medicine licensed in the States of
Arizona, Kansas, Oklahoma, Florida and Texas, who practiced orthopedic surgery in Tulsa,
Oklahoma.

21. From on or about June 19, 2013, through on or about January 15, 2015,
PARKS and LEE caused bribes and kickbacks to be paid in the approximate various
amounts of up to $50,000 per month to PARCHURI. In exchange, PARCHURI wrote
compounded drug prescriptions for his patients and submitted them to Pharmacies
controlled by PARKS and LEE.

22. In addition to receiving kickback payments for prescribing compounding
drugs, PARCHURI also received commissions from the Pharmacies for physicians that
were recruited by other marketing groups with which PARCHURI had an affiliation,

including, but not limited to, Blue Sky and the Liva Group.
8
The Payment Process and Federal Health Care Programs

23. Pharmacy Providers of Oklahoma (“PPOK”) was a company that represented
independent pharmacies in negotiations with insurance companies and that oversaw
pharmacy billing processes. A majority of contracts with insurance companies and Federal
health care programs were in the name of PPOK as the administrator. Prescriptions flowed
from client pharmacies through PPOK for billing to insurance companies and Federal
health care programs. Select RX and the Pharmacies were clients of PPOK, which handled
their billing processes and submitted claims for reimbursement on their behalf to the
following federal health care programs:

TRICARE

24. TRICARE provided health care coverage for the United States Department
of Defense (“DOD”) beneficiaries worldwide, including active duty service members,
National Guard and Reserve members, retirees, their families, and survivors.

25. Individuals who received health care benefits through TRICARE were
referred to as TRICARE “beneficiaries.” The Defense Health Agency (“DHA”), an agency
of DOD, was the military entity responsible for overseeing and administering the
TRICARE program.

26. TRICARE provided coverage for certain prescription drugs, including
certain compounded drugs, if the drugs were medically necessary and prescribed by a
licensed physician.

27. Express Scripts was the corfipany that administered the TRICARE

prescription program. If a beneficiary chose a network pharmacy, the pharmacy would

9
collect any applicable co-payment from the beneficiary, dispense the drug to the
beneficiary, and submit a claim for reimbursement to Express Scripts, which would in turn
adjudicate the claim and reimburse the pharmacy. To become a TRICARE network
pharmacy, a pharmacy agreed to be bound by, and comply with, all applicable State and
Federal laws, specifically including those addressing fraud, waste and abuse.

28. OK Compounding and One Stop, through PPOK, or their subsidiary RXLinc,
submitted claims for prescription compounding drugs it dispensed to TRICARE
beneficiaries.

Medicare

29. Medicare provided benefits to individuals who were 65 years and older or
disabled. Medicare was administered by the Centers for Medicare and Medicaid Services,
a federal agency under the United States Department of Health and Human Services.

30. Individuals who qualified for Medicare benefits were referred to as Medicare
“beneficiaries.” Each beneficiary was given a unique health insurance claim number.
Health care providers who provided medical services that were reimbursed by Medicare
were referred to as Medicare “providers.”

31. To participate in Medicare, a provider was required to submit an application
in which the provider agreed to comply with all Medicare-related laws and regulations. If
Medicare approved a provider’s application, Medicare assigned the provider a Medicare

“provider number,” which was used for processing and payment of claims.

10
32. Ahealth care provider with a Medicare provider number could submit claims
to Medicare to obtain reimbursement for services and products provided to Medicare
beneficiaries.

33. Most providers submitted their claims electronically pursuant to an
agreement they executed with Medicare in which the providers agreed that they: (a) were
responsible for all claims submitted to Medicare by themselves, their employees, and their
agents; (b) would submit claims only on behalf of those Medicare beneficiaries who had
given their written authorization to do so; and (c) would submit claims that were accurate,
complete, and truthful.

34. Medicare Part D provided coverage for outpatient prescription drugs.
Medicare beneficiaries were able to obtain Part D coverage through: (1) enrollment in one
of many prescription drug plans (“PDP”), which covered only prescription drugs and were
offered by qualified private insurance plans (often referred to as drug plan “sponsors’’),
which received reimbursement from Medicare; or (2) a Medicare Advantage plan that
covered both prescription drugs and medical services. A beneficiary was responsible for
any deductible or co-payment required under his or her PDP.

35. Medicare reimbursed providers for certain compounded drugs that were
medically necessary to the treatment of a beneficiary’s illness or injury, were prescribed
by a beneficiary’s physician or a qualified physician’s assistant acting under the
supervision of a physician, and were provided in accordance with Medicare regulations
and guidelines that governed whether a particular service or product would be reimbursed

by Medicare.
11
36. Apharmacy provider was required to provide certain information when filing
claims with Medicare. This information included identification of the person or entity that
provided the medication, identification of the medication that was provided, identification
of the prescribing physician, identification of the beneficiary, and the date the prescription
was dispensed.

37. OK Compounding and One Stop, through PPOK, or their subsidiary
RXLinc., submitted claims for prescription compounding drugs it dispensed to Medicare
beneficiaries.

The FECA Program

38. The Federal Employees’ Compensation Act, Title 5, United States Code,
Sections 8101, et seg. (“FECA”) provided certain benefits to civilian employees of the
United States, for wage-loss disability due to a traumatic injury or occupational disease
sustained while working as a federal employee (the “FECA program”). The Office of
Workers’ Compensation Programs (“OWCP”), a component of the United States
Department of Labor (“DOL”), administered the FECA program.

39. - When a qualified employee suffered a work-related injury, the employee
filed a claim for coverage with OWCP, which then assigned the claimant an OWCP claim
number.

40. To obtain reimbursement for prescription drugs provided to OWCP
claimants (hereinafter referred to as “beneficiaries”), a pharmacy had to submit its
prescription claims for payment to OWCP, using the beneficiary’s OWCP claim number.

By submitting a claim for reimbursement with OWCP, the pharmacy provider certified that

12
the service or product for which reimbursement was sought was medically necessary,
appropriate, and properly billed in accordance with accepted industry standards.

41. _OWCP would process the claims submitted by the provider and, if all
required information was included, OWCP would reimburse the provider in accordance
with an established fee schedule.

42. OK Compounding, through PPOK, or their subsidiary RXLinc., submitted
claims for prescription compounding drugs it dispensed to FECA beneficiaries.

The CHAMPVA Program

43. The Civilian Health and Medical Program of the Department of Veterans
Affairs (CHAMPVA) was a federally funded program in which the Department of
Veterans Affairs shared the cost of certain health care services and supplies with eligible
beneficiaries. To be eligible CHAMPVA, the patient could not be eligible for TRICARE.

44. CHAMPVA provided coverage to the spouse or widow(er) and to the
children of a Veteran who was rated permanently and totally disabled due to a service-
connected disability, or was rated permanently and totally disabled due to a service-
connected condition at the time of death, or died of a service-connected disability, or died
on active duty and the dependents were not otherwise eligible for DOD TRICARE benefits.

45. CHAMPVA covered most health care services and supplies that were
medically and psychologically necessary, including the reimbursement of medication
costs. CHAMPVA was always the secondary payor to Medicare and covered Medicare’s

co-insurance and cost share.

13
46. TRICARE, Medicare, the FECA Program and the CHAMPVA Program
were at all relevant times “Federal health care programs,” as defined by Title 42, United
States Code, Section 1320a-7b(f), that affected interstate commerce.

The Conspirators’ Claims Against The Federal Health Care Programs

47. From on or about January 8, 2013, to on or about October 3, 2014, the
Conspirators caused the Pharmacies to bill TRICARE for claims in the approximate total
amount of $3,425,437.85. Based on those claims, TRICARE paid the Pharmacies a total
amount of approximately $3,207,514.97 for compounded pain medications dispensed by
the Pharmacies to TRICARE beneficiaries.

48. From on or about January 30, 2013, to on or about May 28, 2014, the
Conspirators caused the Pharmacies to bill Medicare for claims in the approximate total
amount of $285,776.87. Based on those claims, Medicare paid the Pharmacies a total
amount of approximately $285,776.87 for compounded pain medications dispensed by the
Pharmacies to Medicare beneficiaries. |

49. From on or about March 13, 2013, to on or about September 18, 2014, the
Conspirators caused the Pharmacies to bill the FECA Program for claims in the
approximate total amount of $1,186,855.74. Based on those claims, the FECA Program
paid the Pharmacies a total amount of approximately $552,544.55 for compounded pain
medications dispensed by the Pharmacies to FECA Program beneficiaries.

50. From on or about February 16, 2013, to on or about September 10, 2014, the
Conspirators caused the Pharmacies to bill the CHAMPVA Program for claims in the

approximate total amount of $398,173.61. Based on those claims, CHAMPVA Program
14
paid the Pharmacies a total amount of approximately $310,273.64 for compounded pain
medications dispensed by the Pharmacies to CHAMPVA Program beneficiaries.
OVERT ACTS
In furtherance of the Conspiracy, the Conspirators committed the following overt
acts, among others, in the Northern District of Oklahoma and elsewhere:
51. | Onor about the following dates, the Conspirators caused payments to be paid

to KEEPERS in the approximate amounts listed below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(OVERTACINO. | DATE =| ~~ AMOUNT
| 1 November 2, 2012 $25,000
2 November 30, 2012 $25,000
3 January 8, 2013 $25,000
4 February 8, 2013 $25,000
5 March 5, 2013 $25,000
6 April 5, 2013 $25,000
7 April 29, 2013 $6,000
8 April 29, 2013 $25,000
9 May 29, 2013 $25,000
10 July 1, 2013 $25,000
11 July 1, 2013 $4,000
12 August 6, 2013 $25,000
13 September 4, 2013 $25,000

 

 

 

 

 

15
 

OVERT ACT NO.

_ AMOUNT |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE :
14 September 26, 2013 $6,000
15 October 8, 2013 $25,000
16 November 12, 2013 $25,000
17 December 11, 2013 $25,000
18 January 7, 2014 $10,000
19 January 22, 2014 $25,000
20 February 26, 2014 $25,000
21 March 17, 2014 $25,000
22 April 21, 2014 $25,000
23 May 27, 2014 $25,000
24 June 17, 2014 $25,000
25 July 21, 2014 $25,000
26 August 19, 2014 $25,000
27 September 22, 2014 $25,000
28 October 20, 2014 $25,000
29 November 24, 2014 $25,000
30 December 26, 2014 $25,000
31 January 21, 2015 $25,000
32 February 20, 2015 $25,000
33 March 24, 2015 $25,000

 

 

 

16

 
 

AMOUNT |

 

 

 

 

 

 

 

OVERT ACT NO. | DATE
34 April 20, 2015 $25,000
35 May 19, 2015 $25,000
36 June 24, 2015 $15,000
37 July 23, 2015 $15,000
38 August 25, 2015 $15,000
39 September 25, 2015 $15,000

 

 

 

52. | Onor about the following dates, the Conspirators caused payments to be paid

to PARCHURI in the approximate amounts listed below:

 

 

 

 

 

 

 

 

 

 

 

 

 

OVERT ACT NO. DATE AMOUNT
40) June 17, 2013 $50,000.00
4] July 19, 2013 $35,000.00
42 July 25, 2013 $38,000.00
43 August 20, 2013 $25,813.30
44 September 20, 2013 $7,320.95
45 October 14, 2013 $28,399.08
46 November 15, 2013 $17,044.17
47 December 12, 2013 $17,320.55
48 January 14, 2014 $16,925.71
49 February 14, 2014 $8,709.63
50 March 14, 2014 $5,464.20

 

 

 

17

 

 
 

 
   

 

May 16, 2014

 

 

 

 

 

 

 

 

 

51 $1,642.97
52 May 16,2014 $1,902.66
53 June 19, 2014 $4,401.69
54 July 15, 2014 $7,068.03
55 August 14, 2014 $6,640.36
56 September 15, 2014 $7,867.09
57 October 21, 2014 $5,246.21
58 October 31, 2014 $4,044.00
59 December 15, 2014 $1,429.00

 

 

 

All in violation of Title 18, United States Code, Sections 371 and 2.

18

 
COUNTS TWO THROUGH TWENTY-FOUR
[42 U.S.C. § 1320a-7b(b)(1)(A)]

53. | The Grand Jury hereby incorporates and realleges paragraphs 1 through 52
of this Superseding Indictment.

54. | From on or about the dates stated in the table below, in the Northern District
of Oklahoma and elsewhere, the defendant, JERRY MAY KEEPERS, did knowingly and
willfully solicit and receive remuneration, that is, kickbacks and bribes in the form of
checks payable in the approximate amounts set forth below, in return for referring, and
causing the referral of, individuals for whom he had written, and caused the writing of,
compounded drug prescriptions, to the Pharmacies, for the furnishing, and arranging for
the furnishing, of compounded drugs, items for which payment was made in whole and in
part by Federal health care programs including, but not limited to, TRICARE, Medicare

the FECA Program and the CHAMPVA Program.

19
 

COUNT

_ APPROXIMATE

DATE

REMUNERATION

 

December 11, 2013

Check number 4780, drawn on the OK
Compounding IBC Bank Account, in the
amount of $25,000 payable to KEEPERS.

 

January 7, 2014

Check number 4914, drawn on the OK
Compounding IBC Bank Account, in the
amount of $10,000 payable to KEEPERS.

 

January 22, 2014

Check number 5021, drawn on the OK
Compounding IBC Bank Account, in the
amount of $25,000 payable to KEEPERS.

 

February 26, 2014

Check number 5320, drawn on the OK
Compounding IBC Bank Account, in the
amount of $25,000 payable to KEEPERS.

 

March 17, 2014

Check number 5352, drawn on the OK
Compounding IBC Bank Account, in the
amount of $25,000 payable to KEEPERS.

 

April 21, 2014

Check number 5447, drawn on the OK
Compounding IBC Bank Account, in the
amount of $25,000 payable to KEEPERS.

 

May 27, 2014

Check number 5833, drawn on the OK
Compounding IBC Bank Account, in the
amount of $25,000 payable to KEEPERS.

 

 

 

June 17, 2014

 

Check number 0023, drawn on the OK
Compounding Management IBC Bank

Account, in the amount of $25,000 payable to

KEEPERS.

 

20

 
 

_ APPROXIMATE

DATE

REMUNERATION

 

10

July 21, 2014

Check number 0072, drawn on the OK
Compounding Management IBC Bank

Account, in the amount of $25,000 payable to
KEEPERS.

 

1]

August 19, 2014

Check number 0083, drawn on the OK
Compounding Management IBC Bank

Account, in the amount of $25,000 payable to
KEEPERS.

 

12

September 22, 2014

Check number 0131, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS

 

13

October 20, 2014

Check number 5598, drawn on the OK
Compounding IBC Bank Account, in the
amount of $25,000 payable to KEEPERS.

 

14

November 24, 2014

Check number 0216, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS.

 

15

December 26, 2014

Check number 0287, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS.

 

16

January 21, 2015

Check number 0323, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS.

 

 

17

 

February 20, 2015

 

Check number 0356, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS.

 

21

 
 

  

| APPROXIMATE |

DATE

REMUNERATION

 

18

March 24, 2015

Check number 0404, drawn on the OK

Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS.

 

19

April 20, 2015

Check number 0441, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS.

 

20

May 19, 2015

Check number 0482, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS.

 

21

June 24, 2015

Check number 1010, drawn on the Pharmacy
Consulting LLC Central Bank of Oklahoma
Account, in the amount of $15,000 payable to
KEEPERS.

 

22

July 23, 2015

Check number 1045, drawn on the Pharmacy
Consulting LLC Central Bank of Oklahoma
Account, in the amount of $15,000 payable to
KEEPERS.

 

Pe

August 25, 2015

Check number 1090, drawn on the Pharmacy
Consulting LLC Central Bank of Oklahoma
Account, in the amount of $15,000 payable to
KEEPERS.

 

 

24

 

September 25, 2015

 

Check number 1123, drawn on the Pharmacy
Consulting LLC Central Bank of Oklahoma
Account, in the amount of $15,000 payable to
KEEPERS.

 

All in violation of 42 U.S.C. § 1320a-7b(b)(1)(A).

22

 
COUNT TWENTY-FIVE
[18 U.S.C. § 1349]

55. The Grand Jury hereby incorporates and realleges paragraphs 1 through 54
of this Superseding Indictment.

56. From in or about January 2013 to the date of this Superseding Indictment, in
the Northern District of Oklahoma and elsewhere, the defendants, CHRISTOPHER R.
PARKS, GARY ROBERT LEE, JERRY MAY KEEPERS, and KRISHNA —
BALARAMA PARCHURI, did knowingly and willfully combine, conspire, confederate,
and agree with each other and with others, known and unknown to the Grand Jury
(collectively “the Health Care Fraud Conspirators”), to violate Title 18, United States
Code, Section 1347, that is, to knowingly and willfully execute, and attempt to execute, a
scheme and artifice (i) to defraud a health care benefit program affecting commerce, as
defined in Title 18, United States Code, Section 24(b), that is, TRICARE, Medicare, the
FECA Program and CHAMPVA Program, and (ii) to obtain by means of materially false
and fraudulent pretenses, representations, and promises, money and property owned by,
and under the control of, TRICARE, Medicare, the FECA Program and CHAMPVA
Program, in connection with the delivery of, and payment for, health care benefits, items,
and services, namely compounded drugs, (“the Scheme”) as described below.

THE PURPOSE OF THE CONSPIRACY
57. The allegations of Paragraph 2 of this Superseding Indictment are

incorporated herein by reference.

23
MANNER AND MEANS OF THE CONSPIRACY
58. | The manner and means by which the Health Care Fraud Conspirators sought
to accomplish the purposes of the conspiracy are set forth in Paragraphs 3 through 52 of
this Superseding Indictment, which are incorporated herein by reference.
The Scheme
59. The Scheme is set forth in paragraphs 3 through 52 of this Superseding
Indictment, which are incorporated herein by reference.

All in violation of Title 18, United States Code, Section 1349.

24
COUNTS TWENTY-SIX THROUGH THIRTY-TWO
[42 U.S.C. § 1320a-7b(b)(1)(A)]

60. The Grand Jury hereby incorporates and realleges paragraphs 1 through 59
of this Superseding Indictment.

61. From on or about the dates stated in the table below, in the Northern District
| of Oklahoma and elsewhere, the defendant, KRISHNA BALARAMA PARCHURI, did
knowingly and willfully solicit and receive remuneration, that is, kickbacks and bribes in
the form of checks payable in the approximate amounts set forth below, in return for
referring, and causing the referral of, individuals for whom he had written, and caused the
writing of, compounded drug prescriptions, to the Pharmacies, for the furnishing, and
arranging for the furnishing, of compounded drugs, items for which payment was made in
whole and in part by Federal health care programs including, but not limited to, TRICARE,

Medicare, the FECA Program, and the CHAMPVA Program.

25
 

COUNT

  

DATE

APPROXIMATE _

REMUNERATION

 

26

July 7, 2014

Check number 0043 drawn on the OK
Compounding Management IBC Bank account,
in the amount of $4,401.69 payable to
PARCHURI.

 

27

July 18, 2014

Check number 0069 drawn on the OK
Compounding Management IBC Bank account,
in the amount of $7,068.03 payable to
PARCHURI.

 

28

August 19, 2014

Check number 0101 drawn on the OK
Compounding Management IBC Bank account,
in the amount of $6,640.36 payable to
PARCHURI.

 

29

September 19, 2014

Check number 0156 drawn on the OK
Compounding Management IBC Bank account,
in the amount of $7,867.09 payable to
PARCHURI.

 

30

October 24, 2014

Check number 0208 drawn on the OK
Compounding Management IBC Bank account,
in the amount of $5,246.21 payable to
PARCHURI.

 

31

January 5, 2015

Check number 0242 drawn on the OK
Compounding Management IBC Bank account,
in the amount of $4,044.00 payable to
PARCHURI.

 

 

32

 

January 5, 2015

 

Check number 0282 drawn on the OK
Compounding Management IBC Bank account,
in the amount of $1,429.00 payable to
PARCHURI.

 

All in violation of Title 42, United States Code, Section 1320a-7b(b)(1)(A).

26

 
COUNT THIRTY-THREE
[18 U.S.C. § 1518]

62. The Grand Jury hereby incorporates and realleges paragraphs 1 through 61
of this Superseding Indictment. | |

63. From in or about September 2018 and continuing through in or about April
2019, in the Northern District of Oklahoma and elsewhere, the defendant, KRISHNA
BALARAMA PARCHURL willfully attempted to prevent, obstruct, mislead and delay
the communication of information and records relating to the investigation of health care
fraud and the payment of bribes and kickbacks caused by Christopher R. Parks, Gary
Robert Lee, and others known and unknown to the Grand Jury, a violation of Title 18,
United States Code, Sections 371 and 1347, and Title 42, United States Code, Section
1320a-7b, to a Federal Grand Jury, a body authorized to conduct and engage in
investigations for the prosecutions of health care offenses.

All in violation of Title 18, United States Code, Section 1518.

27
FORFEITURE ALLEGATION
[18 U.S.C. § 982(a)(7), 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)]

The allegations contained in Counts One through Thirty-Three of this Superseding
Indictment are hereby realleged and incorporated by reference for the purpose of alleging
forfeiture pursuant to Title 18, United States Code, Section 982(a)(7), Title 18, United
States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c).

‘Upon conviction of any of the offenses alleged in Counts One through Thirty-Three
of this Superseding Indictment, as part of their sentences, the defendants,
CHRISTOPHER R. PARKS, GARY ROBERT LEE, JERRY MAY KEEPERS, and
KRISHNA BALARAMA PARCHURI, shall forfeit to the United States any property,
real or personal, constituting or derived from, directly or indirectly, the proceeds traceable
to such offenses, including but not limited to:

MONEY JUDGMENT

A money judgment in an amount of at least $2,338,008.52, because such
amount represents proceeds obtained by Defendant CHRISTOPHER R.
PARKS, as a result of such offenses.

A money judgment in an amount of at least $2,338,008.52, because such
amount represents proceeds obtained by Defendant GARY ROBERT LEE,
as a result of such offenses.

A money judgment in an amount of at least $2,375,920.52, because such
amount represents proceeds obtained by Defendant JERRY MAY

‘ KEEPERS, as a result of such offenses.
A money judgment in an amount of at least $340,945.11, because such

amount represents proceeds obtained by Defendant KRISHNA
BALARAMA PARCHURI, as a result of such offenses.

28
Pursuant to Title 21, United States Code, Section 853(p), as adopted by Title 28,
United States Code, Section 2461(c), the defendants, ‘CHRISTOPHER R. PARKS,
GARY ROBERT LEE, JERRY MAY KEEPERS, and KRISHNA BALARAMA
PARCHURI, shall forfeit substitute property, up to the value of the property described
above if, by any act or omission of the defendants, the property described above, or any
portion thereof, cannot be located upon the exercise of due diligence; has been transferred
or sold to, or deposited with, a third party; has been placed beyond the jurisdiction of the
court; has been substantially diminished in value; or has been commingled with other
property which cannot be divided without difficulty. The property to be forfeited by
defendants CHRISTOPHER R. PARKS, GARY ROBERT LEE, JERRY MAY
KEEPERS, and KRISHNA BALARAMA PARCHURI, includes their interest, if any,
in the following substitute property:

SUBSTITUTE ASSETS
CHRISTOPHER R. PARKS

Real Property

1. Real property commonly known as 722 West 108 Place South,
Jenks, Tulsa County, Oklahoma, more particularly described as
follows, to-wit:

Lot 7, Block 1, Aberdeen Falls, a Subdivision in the City of Jenks,
Tulsa County, State of Oklahoma, according to the Recorded Plat No.
5734.

Conveyances
2. One 2010 Land Rover SLX, VIN SALSK2D44AA237557;

3. One 2004 Land Rover RHS, VIN SALMF1149A165903;
29
4. One 2007 Jeep LCF, VIN 1J8GR48K77C593 164;
5. One 2006 Mercedes C20, VIN WDBRF52H66F73540;

6. One 2013 GMC Yukon XL Denali, VIN 1GKS2MEFXDR263819;
and

7. One 2014 Audi RS7, VIN WUAW2AFC6EN902564.
Financial Accounts

8. All U.S. currency, funds, and other monetary instruments in financial
accounts, including but not limited to all checking, savings, NOW,
Time, and other deposit and checking accounts; and all investment
and security custodian accounts, IRA, Keogh and other retirement
plan accounts.

GARY ROBERT LEE

Real Property

1. Real property commonly known as 3633 E. 104 Street South, Tulsa,
Tulsa County, Oklahoma, more particularly described as follows, to-
wit:

Lot 8, Block 4, CHELSEA POND, an Addition to the City of Tulsa,

Tulsa County, State of Oklahoma, according to the recorded plat
thereof.

Conveyances

2. One 2013 Infiniti QX56, VIN IN8AZ2NE1D9041866;
3. One 2006 Volvo XC9, VIN YV4CZ852861267754; and
4. One Nissan Xterra, VIN SNIAN08W99C5093 16.
Financial Accounts

All U.S. currency, funds, and other monetary instruments in financial
accounts, including but not limited to all checking, savings, NOW,

30 ,
Time, and other deposit and checking accounts; and all investment
and security custodian accounts, IRA, Keogh and other retirement
plan accounts.

JERRY MAY KEEPERS

Real Property

1. Real property commonly known as 2203 Long Valley Drive,
Kingwood, Harris County, Texas, more particularly described as
follows, to-wit:

Lot 14, in Block 22 of Fosters Mill Village, Section 3, a subdivision
in Harris County, Texas, according to the map or plat thereof recorded
in Volume 304, Page 102, of the Map records of Harris County, Texas.

2. Real property commonly known as 0 Kings River Court, Humble,
Harris County, Texas, more particularly described as follows, to-wit:

1.9850 acres of land being Lots 20 and 21, in Block 1, of AMENDING
PLAT OF KINGS RIVER ESTATES, SECTION 1, an addition in
Harris County, Texas, according to the map or plat thereof recorded
under File Code No. 376050, of the Map Records of Harris County,
Texas, Save & Except that portion of Lot 21 conveyed from Gene
Pahnke to Jen-yi Huang and Yuh-Chin Chang filed under County
Clerk’s File No. T035188, of the Official Records of Harris County,
Texas, said 1.9850 acres being more particularly described by metes
and bounds as follows:

BEGINNING at 5/8 inch iron rod found in the Northeast right-of-way
line of Kings River Court (80 feet wide) for the Westmost corner of
said Lot 20;

THENCE North 49° 00’ 30” East, along the common line of Lots 19
and 20, a distance of 414.71 feet to a 1/2 inch iron rod set for corner;
THENCE South 38° 30° 16” East, at a distance of 166.11 feet past the
common corner of said Lots 20 and 21, in all a distance of 205.98 feet
to an angle;

THENCE South 81° 10’ 31” East, along the Northeast line of said Lot
21, a distance of 48.29 feet to a 1/2 inch iron rod set for corner;
THENCE South 57° 37’ 31” ‘West, along the Northwest line of above
said Huang-Chang Tract, a distance of 458.43 feet (called 458.36 feet)
to a 1/2 inch iron rod set on the Northeast right-of-way line of said
Kings River Court;

31
THENCE in a Northwesterly direction along said right-of-way line,
being a curve to the left having a radius of 935.00 feet, an arc length
of 175.00 feet to the POINT OF BEGINNING.

Conveyances

3. One 2017 Acura ILX, VIN 19UDE2F78HA015131;
4. One 2017 Lexus ES 350, VIN 58ABK1GGXHU077043;
5. One 2010 Lexus LS 460, VIN JTHBLSEF4A5093618;

6. One 2013 Hyundai Santa Fe Sport, VIN 5X YZU3LB9DG109390;
and

7. One 2010 25’ Aluminum Boat, Vessel 7400BF, Hull Number
HAMP9039F010.

Financial Accounts

8. All U.S. currency, funds, and other monetary instruments in financial
accounts, including but not limited to all checking, savings, NOW,
Time, and other deposit and checking accounts; and all investment
and security custodian accounts, IRA, Keogh and other retirement
plan accounts.

KRISHNA BALARAMA PARCHURI

Real Property

1. Real property commonly known as 10617 South Winston Court,
Tulsa, Tulsa County, Oklahoma, more particularly described as
follows, to-wit:

Lot 4, Block 1, STONEGATE ESTATES Subdivision, Section 28,
Township 18, Range 13

Conveyances |

2. One 2015 Audi S8 Quattro, VIN WAUK2AFDXFN012734; and

3. One 2014 Infiniti QX80 Base, VIN JN8AZ2NE8E9062165.

32
Financial Accounts

4. All U.S. currency, funds, and other monetary instruments in financial
accounts, including but not limited to all checking, savings, NOW,
Time, and other deposit and checking accounts; and all investment
and security custodian accounts, IRA, Keogh and other retirement
plan accounts.

All pursuant to Title 18, United States Code, Section 982(a)(7), Title 18, United

States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c).

R. TRENT SHORES A TRUE BILL
UNITED STATES ATTORNEY

A, Los dN Ndsyr /s/ Grand Jury Foreperson

MELODY (N nd ON Grand Jury Foreperson
Assistant hn States Attorney

33
